Exhibit 10.2
unitedlogoa07.jpg [unitedlogoa07.jpg]






May 21, 2020




Mr. Brett J. Hart
United Airlines Holdings, Inc.
233 South Wacker Drive, Dept. HQSEO
Chicago, IL 60601


Dear Brett,


The purpose of this letter is to set forth your voluntary agreement to forego
100% of your base salary (the “Waived Amount”) that would otherwise be earned by
you with respect to the period May 20, 2020 through December 31, 2020 (the
“Voluntary Period”). The parties to this letter agreement may extend the
Voluntary Period by mutual agreement.


This letter agreement is entered into by and among you, United Airlines
Holdings, Inc., a Delaware corporation (the “Company”), and United Airlines,
Inc., a Delaware corporation (“United,” and together with the Company, the
“Employers”).


You agree that the Employers will not pay you, and you shall have no right to,
the Waived Amount during the Voluntary Period and the waiver shall not
constitute a breach by the Employers of any obligations of the Employers to you
in your service as an officer or employee of the Employers. You acknowledge that
your ability to participate in, or to accrue benefits under the United 401(k)
plan is dependent upon your receipt of base salary and will be impacted by this
voluntary salary waiver. The Employers agree that this voluntary salary waiver
shall not affect your rights to any other benefits provided to you by the
Employers, including any benefits outlined in the Company’s Executive Severance
Plan or approved by the Company’s Compensation Committee, except as specifically
set forth in this letter, and those rights shall be determined for all other
purposes as if your salary continued to be paid at its then-approved level,
without regard to this waiver. The Employers agree that any payment pursuant to
the 2020 annual incentive program award previously granted to you shall be
calculated as if you had earned and received the Waived Amount. In addition, to
the extent that the salary waiver impacts your participation in, or the level of
benefits provided under, any welfare benefit plan provided by United (such as
life insurance), United shall provide an equivalent benefit to you at no
additional cost, of any kind, to you. The Employers recognize that certain
benefits provided to our employees require payroll deduction to reflect the
employee’s contributions toward the cost of such benefits. To the extent that
you participate in such a benefit during 2020, United will determine an
appropriate process so that an amount equivalent to your 2020 contribution
requirements is attributed to you during 2020 so that an appropriate withholding
equivalent can be recorded, as appropriate to comply with the terms of any such
benefit program, and any such process shall be undertaken in any event prior to
December 31, 2020 for any such benefit that you have elected to receive. This
letter will not impact your right to participate in any long-term incentive
program maintained by the Employers.















--------------------------------------------------------------------------------







Mr. Brett J. Hart
May 21, 2020
Page 2 of 2








By signing below, you agree that this letter agreement accurately reflects our
mutual understanding with respect to your desire to forego your salary as
described herein.


Very truly yours,


UNITED AIRLINES HOLDINGS, INC.




By: /s/ Kate Gebo                
Name:    Kate Gebo
Title:    Executive Vice President,
Human Resources and Labor Relations


UNITED AIRLINES, INC.




By: /s/ Kate Gebo                
Name:    Kate Gebo
Title:    Executive Vice President,
    Human Resources and Labor Relations






ACKNOWLEDGED AND AGREED:




/s/ Brett J. Hart            
Brett J. Hart





